—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered November 13, 1996, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is granted, and the complaint is dismissed.
After starting to fty some chicken in the kitchen of her apartment, the plaintiff went into her living room and fell asleep. When she awoke a while later, she smelled smoke. Rushing to the kitchen, the plaintiff snatched the smoking skillet off of the stove, splattering herself with hot oil. Thereafter, the plaintiff sued her landlords, alleging that they were responsible for her injuries because they had failed to maintain her smoke alarm in proper working order.
The defendants’ motion for summary judgment should have been granted. A landlord is not liable for his tenant’s injuries where, as here, there is no causal connection between his purported negligence and the plaintiff’s accident (see, e.g., Martinez v Lazaroff, 48 NY2d 819; Laureano v Louzoun, 165 AD2d 866; Gonzalez v Pius, 138 AD2d 453; see also, Kleckley v Trump Mgt., 237 AD2d 411). Altman, J. P., Friedmann, Krausman and McGinity, JJ., concur.